El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
La cuestión primordial a resolver en este recurso es si la declaración de un cómplice, sin otra prueba de corroboración, constituye causa probable para la detención de una persona a virtud de una orden de arresto librada por un fiscal.
Los hechos, sucintamente expuestos, son los siguientes:
El Fiscal del Tribunal de Distrito de San Juan expidió el 30 de diciembre de 1949 una orden de arresto contra Lucas E. Castro, imputándole haber cometido ocho delito de asesi-nato y dos de atentado a la vida y fijándole fianzas de $30,000 y $20,000 en cada caso de asesinato y atentado a la vida, respectivamente.(1) No habiendo prestado dichas fianzas Castro fue encarcelado y, alegando que no existe causa probable para su detención, radicó petición de habeas corpus en la corte inferior.
*889En la vista del caso el Fiscal, para justificar el arresto •del peticionario, presentó la siguiente prueba:
“1. Escritura de Sociedad Mercantil otorgada el día 10 de junio ■de 1941 por don Lucas E. Castro Anguita y Miguel A. Palóu Már-quez, ante el Notario Emilio Díaz Santana, en la que se contrata, entre ambos otorgantes, la constitución de una sociedad mercantil en comandita, siendo el comanditario el peticionario, Lucas E. Castro, y la cuantía de su comandita seis mil dólares ($6,000).
“2. Declaración jurada de Luis R. Díaz, fotógrafo de la Policía Insular, certificando baber tomado fotografías de odio (8) cadáveres incinerados del edificio que se quemó en la Calle Alien 300, de San Juan, Puerto Rico, en cuya primera planta estaba localizado el ne-gocio de Miguel A. Palóu y Compañía y en los pisos segundo y tercero residían familias a la fecha del siniestro, o sea, en la madrugada del día 15 de diciembre de 1949.”
Del 3 al 10, inclusive, fotografías de ocho cadáveres incinerados.
“11. Declaraciones de Miguel A. Lebrón, Rafael Roberto Muñiz Ríos, Alejandro Sandín López, Eliezer Enrique Rivera Rodríguez, Domingo Rodríguez Almodovar y José Antonio Franceschi Vargas, re-conociendo todos y cada uno de los cadáveres mencionados en los Exhibits del tres (3) al diez (10).”
12 y 13. Certificaciones médicas sobre las heridas recibidas por América López de Rosa y Francisco Casanova.
14. Carta del Dr. Enrique Koppisch incluyendo certificaciones so-bre las autopsias practicadas a los ocho cadáveres.
“15. Declaración jurada de doña América López viuda de Rosa prestada ante el Fiscal Ángel Viera Martínez el día 21 de diciembre de 1949 sobre el siniestro acaecido en la madrugada del día 15 de diciembre de 1949, y
“16. Declaración jurada de Miguel Cirilo Batalla y Suere en que confiesa ser el autor actual del incendio y describe el mismo.”
*890El peticionario admite qne la declaración de Batalla lo incri-mina en la comisión de los delitos imputados.
•Con esta prueba la corte inferior desestimó la petición sosteniendo: (1) que para demostrar la causa probable para una detención basta la declaración de un cómplice que conecte a la persona encarcelada con la comisión del delito, y (2) que en el presente caso existe un principio de prueba de corrobo-ración, a saber: “la Escritura de Sociedad Mercantil otor-gada el día 10 de junio de 1944 en que se demuestra el interés de Lucas E. Castro, el peticionario, en el negocio de tejidos de la firma Miguel A. Palóu y Compañía”. En relación con este segundo punto dijo, además, la corte: “Este principio de prueba de corroboración entendemos que no cumple con el requisito de que, aparte de la declaración del cómplice, conecta al peticionario con la comisión del delito, pero sí es un indicio, que unido a la declaración del cómplice, demuestra que había causa probable para la detención del peticionario.”
El peticionario apeló y en este recurso imputa a la corte inferior la comisión de varios errores, pero dada la conclusión a que hemos llegado, creemos que la cuestión fundamental a resolver es la expuesta al comenzar esta opinión y a ella nos concretaremos.
Dispondremos en primer término del segundo punto expuesto por la corte inferior en cuanto al principio de prueba relacionado con la escritura de sociedad. Dicha escritura, que fué otorgada en el año 1944, o sea, cinco años antes del incendio ocurrido en la tienda de Palóu & Compañía, y en la cual aparece que el apelante es socio comanditario de Miguel A. Palóu & Compañía, Sociedad en Comandita, en forma alguna puede considerarse, por sí sola, como prueba de corroboración de la declaración del cómplice Batalla y tampoco como prueba de indicios, que unida a dicha declaración, tienda a demostrar que existe causa probable para la detención del apelante. El ser socio comanditario de una sociedad mercantil sólo prueba ese hecho. Empero, no podemos aceptar que ese hecho aislado sea un indicio de que dicho socio participó *891■en la comisión de un delito sin que exista otra prueba, inde-pendiente de la de un cómplice, que le conecte en alguna forma •con la comisión del delito. La existencia o no de causa probable para la detención del apelante, por lo tanto, se jus-tifica o no con la única prueba que le incrimine, es decir, la declaración del cómplice Batalla. ¿Es suficiente dicba decla-ración, por sí sola, para sostener que existe causa probable? (2)
El artículo 253 del Código de Enjuiciamiento Criminal dispone que:
“No procede la convicción por declaración de un cómplice, a no ser que ésta sea confirmada por alguna otra prueba que, por sí misma y sin la ayuda del testimonio del cómplice, tienda a demostrar la relación del acusado con la comisión del delito; no siendo suficiente dicha corroboración si sólo prueba la perpetración del "delito o las circunstancias del mismo.”
Admite el apelante (a) que el auto de hábeas corpus no puede invocarse para resolver sobre la inocencia o culpabili-dad del detenido, Pueblo v. Pillot, 19 D.P.R. 264; Baigés v. El Pueblo, 26 D.P.R. 148, y (b) que el fiscal sólo tiene que demostrar que tiene en su poder un principio de prueba que justifique la encarcelación del acusado para que el recurso tenga que ser desestimado, Waldin v. Feliciano, Alcaide de Cárcel, 62 D.P.R. 212; Ex parte Pillot, 58 D.P.R. 948; Ex parte Pagán, 46 D.P.R. 919. Sostiene, sin embargo, que ese principio de prueba tiene que ser suficiente para justificar “que liay una probabilidad, o una probabilidad razonable, de que el caso puede ser sometido al jurado para su veredicto”, según resolvimos en Ex parte Vega, 46 D.P.R. 491, 492.
Aun cuando la cuestión planteada en el caso de autos no fia sido expresamente discutida y analizada por este Tribunal, indirectamente hemos indicado cuál podría ser nuestro crite-rio al confrontarnos con la necesidad ineludible de resolverla.
*892En el caso de Ex parte Alers y El Pueblo, 22 D.P.R. 309, se arrestó a Alers y dos personas más, acusándolas del delito de incendio malicioso. Instituyeron recurso de hábeas corpus alegando que no existía causa probable para su detención y, habiendo sido denegado por la Corte de Distrito de Agua-dilla, apelaron para ante este Tribunal. Analizando la prueba y resolviendo el caso dijimos:
“Aunque se concediera que la declaración de Ramón Ramírez, por ser la de un cómplice, no es por sí sola bastante para decidir que exista causa probable para la detención de una persona como co-autor del mismo delito, entendemos que, corroborada en algunos extremos por Juan González Aviles, según aparece de los particulares por él declarados, no puede sostenerse que los peticionarios estén detenidos sin causa alguna probable de la comisión del delito que se les inwputa. Si la declaración del cómplice está o no suficientemente corroborada para con ella poder declarar culpable a los peticionarios es cuestión para decidir en el juicio y no en una solicitud de hábeas corpus me-diante cuyo auto no debe ponerse en libertad a una persona sino cuando haya carencia absoluta de evidencia para justificar su de-tención.” (Bastardillas nuestras.)
El próximo caso en que surgió la misma cuestión fue en el de Forastieri v. Calzada, Alcaide, 53 D.P.R. 251, en el cual aparece que se arrestó a Forastieri por cuatro delitos de soborno por haber dado dinero a varios testigos de cargo en un caso de asesinato de que él estaba acusado, con el fin de que variaran sus declaraciones. Alegando que no existía causa probable para su detención, Forastieri interpuso cierto recurso de hábeas corpus y al ser declarado sin lugar, apeló para ante este Tribunal. Para sostener que existía causa probable, el fiscal había presentado la declaración del testigo Quintero, quien fué uno de los que recibió el soborno. Al resolver el caso dijimos:
“¿ Demostró en este caso el fiscal de distrito la existencia de esa probabilidad ?
“El apelante insiste en que no. Se basa en que la única evidencia aportada consistió en la declaración de un cómplice y disponiendo el artículo 253 del Código de Enjuiciamiento Criminal (ed. de 1935)., *893que no procede la convicción por declaración de un cómplice, a no ser que ésta sea confirmada por alguna otra prueba que por sí misma y sin la ayuda del testimonio del cómplice tienda a demostrar la re-lación del acusado con la comisión del delito, es evidente que no se comprobó que Rubiera prueba, ni principio de prueba que justificara su detención.
“Si Quintero fuera en verdad cómplice de Forastjere, tendría éste razón. ¿Lo es? . . .” (Bastardillas nuestras.)
Para contestar la pregunta procedió entonces el Tribunal a considerar los artículos 131 y 132 del Código Penal, que tratan sobre soborno de testigos y aceptación de soborno por testigos, respectivamente, y después de analizar la jurispru-dencia aplicable a ambos artículos, contestó la pregunta en la negativa, es decir, que Quintero no era cómplice de Forastieri, ya que el testigo que acepta un soborno incurre en un delito distinto al que incurre la persona que lo soborna, y dijimos a la página 259:
“No siendo, pues, Manuel Quintero un cómplice, su declaración es suficiente para demostrar que existió causa probable para la de-tención de Forastieri y por tanto que no cometió la corte sentencia-dora el error que se le atribuye.”
En el caso de Ex parte Alers, supra, indudablemente que no resolvimos nada en concreto sobre la cuestión planteada. Empero, lo dicho en el de Forastieri es algo más que un mero dictum. Afirmativamente resolvimos que ‘ ‘ Si Quintero fuera en verdad cómplice de Forastieri, tendría éste razón”. ¿Ra-zón en que? Pues en la única cuestión planteada en dicho caso, es decir, que la declaración de un cómplice, sin prueba de corroboración, no constituye causa probable para la deten-ción de una persona a quien el cómplice incrimina en la comisión del delito. Tan es así, que para resolver que existía causa probable para la detención de Forastieri, este Tribunal tuvo que llegar a la conclusión de que Quintero no era tal cómplice y, no siéndolo, su declaración era suficiente para dejar establecida la causa probable.
*894Aceptando, sin embargo, que en la opinión del caso de Forastieri v. Calzada, supra, no se discutió ni se dió funda-mento alguno y tampoco se hizo cita de jurisprudencia para sostener la primera conclusión de que si Quintero era en verdad cómplice de Forastieri “tendría éste razón”, diremos ahora por qué creemos que esa, conclusión debe establecerse como doctrina para casos de esta naturaleza en esta jurisdicción.
Si como resolvimos en el de Ex parte Vega, supra, citado con aprobación en el de Forastieri, al presentarse una petición de hábeas corpus por falta de causa probable, el fiscal iu> tiene necesidad de establecer un caso completo para una con-vicción, sino solamente que bay. una probabilidad razonable de que el caso puede ser sometido al jurado para su veredicto,. ¿podría el caso presente ser sometido al jurado con la decla-ración, no corroborada, del cómplice Batalla? Indudable-mente que no, y así lo admite el Fiscal de este Tribunal. Podría argüirse que posiblemente el Fiscal tenga en su poder otra prueba que corrobore dicha declaración o que pueda con-seguirla antes del juicio. Estas posibilidades, sin embargo, no justifican que se arreste a una persona y se la tenga en-carcelada, ya que la declaración no corroborada del cómplice no constituye, a nuestro juicio, prueba suficiente de la causa probable. Si bajo los términos del artículo 253, supra, un acusado no puede ser convicto con esa sola declaración, tam-poco debe encarcelarse a un ciudadano con esa sola prueba. La libertad del ciudadano, tanto como su convicción de un de-lito, no debe depender de lo que aisladamente le imputa un cómplice cuya declaración a veces se consigue con el fin de que habrá de utilizársele como testigo de cargo — artículo 239 del Código de Enjuiciamiento Criminal — y en esa forma obtener su absolución. Artículo 241 del Código de Enjuiciamiento Criminal. Para obtener este resultado, desde luego, el Fiscal tiene que contar con prueba de corroboración, y si la tiene, no vemos razón alguna por qué no debe obligársele a presen-tar alguna parte de ella que deje establecida la causa pro*895bable. Al llegar a idéntica conclusión interpretando una disposición similar a la del artículo 253 nuestro, en el caso de State v. Smith, 138 Ala. 111, 35 So. 42, la corte se expresó en esta forma:
“. • • en nuestra opinión, su efecto es marcar una política a la administración de la ley en cuanto a esto que no puede llevarse a efecto a menos que se le dé fuerza en casos donde la investigación es la causa probable val non, tanto como cuando la investigación es en cuanto a la culpabilidad absoluta. El estatuto infesta, el testimonio de cómplice con tal absoluta debilidad que no tan sólo debe el ciuda-dano no ser convicto a base del mismo, sino que tampoco debe pri-vársele de su libertad en anticipación de juicio basado en él. Una consideración de practicabilidades en la administración de la ley penal, parecería dar fuerza a la misma conclusión. ¿Por qué debe detenerse al ciudadano para el gran jurado o acusado por el gran jurado, con testimonio a base del cual ningún pequeño jurado podría posiblemente condenarlo ? ¿ Qué buen fin podría servirse con tal pro-cedimiento! ¿Puede decirse que exista causa probable demostrada en cualquier caso por testimonio que la ley expresa y positivamente declara que es insuficiente para sostener una convicción? Creemos que no. . . . Detenerlo sería una cosa vana e inútil, que envuelve su encarcelación, no como castigo por un delito y no realmente con el fin de que se le juzgue por un delito imputado de cuya culpabilidad probable existe prueba, sino a lo sumo sobre una-mera especulación de que podría encontrarse prueba para corroborar aquélla del cómplice. ...”
A la misma conclusión se llegó en el caso de Ex parte Oxley, 149 Pac. 992 (Nevada, 1915).
En California, de donde procede nuestro Código de Enjui-ciamiento Criminal, siendo el artículo 253, supra, igual al lili del Código Penal de dicho estado, se ha resuelto lo con-trario. El primer caso que se nos ha citado y que hemos encontrado en que se resolvió incidentalmente la cuestión fué el de In re Mitchell, 1 Cal. App. 396, 82 Pac. 347 (1905) y expresamente en el de Ex parte Schwitalla, 36 Cal. App. 511, 172 Pac. 617 (1918), el cual fué ratificado en el de People v. McRae, 187 P.2d 741 (1947). Se basaron estos casos en la *896interpretación que a dicho artículo lili han dado en el sen-tido de que la prueba de corroboración de un cómplice solo-es necesaria para la e‘convicción” del acusado y no para 1a, determinación de si existe causa probable para su detención-preliminar. Siendo esta jurisprudencia posterior al año 1902' en que se aprobó el Código de Enjuiciamiento Criminal de-Puerto Rico, no puede decirse que al adoptar el artículo 253, supra, lo hicimos conociendo su interpretación y que debemos-seguirla. Pueblo v. Puente, 14 D.P.R. 111; Pueblo v. Colón, 15 D.P.R. 680. Sólo podría tener fuerza persuasiva en los razonamientos que les sirvieron de base. Pueblo v. Pérez Peña, 59 D.P.R. 449. El razonamiento de las cortes de California no nos convence con tal fuerza persuasiva que deba-mos adoptarlo. Tampoco fue una corte unánime la que-resolvió el último caso en la Corte Suprema de California (los demás casos habían sido resueltos por cortes interme-dias) en People v. McRae, supra, pues bubo dos votos disi-dentes. El Juez Schauer, en su opinión disidente, al referirse-a la declaración no corroborada de un cómplice, se expresó, en parte, así:
“. . . Tal testimonio, sin corroborar, era completamente incom-petente para probar ningún hecho (citas); estando sin corroboración-, el status del caso en cuanto a prueba de culpabilidad, causa probable o cualquier otro hecho, es exactamente lo mismo como si ninguna otra-prueba se hubiera presentado.
“La mayoría, por tanto, comete error al aplicar la regla.de la vista-preliminar en cuanto al quantum o persuación de la prueba a una-situación donde no existe prueba. No a.taco la regla en sí, que es al efecto de que en el procedimiento preliminar no es necesario que a un acusado se le pruebe culpable más allá de duda razonable, que-es suficiente para detenerlo para .juicio si de la prueba es razonable-creer que el acusado es culpable del delito imputado (citas). Bajo' esta regla, aun cuando el juez instructor (committing magistrate) pueda ver el testimonio del cómplice con cautela, sospecha y duda,, él puede legalmente, si el testimonio del cómplice está corroborado,, detener al acusado para que responda del cargo. Pero si el testimo-nio, del cómplice permanece completamente incorroborado y, no hay *897otra prueba, de culpabilidad, entonces no existe evidencia competente alguna en que pueda basarse una orden de encarcelamiento.

( i

“No hay base satisfactoria para sostener que evidencia que, por 1a, acumulada sabiduría de la ley, es completamente incompetente para probar ningún hecho en la corte superior o a ser considerada en absoluto en la misma, sea recibida y aceptada como la única y com-pleta prueba de todos los hechos esenciales en la corte instructora (committing court). De nuevo, enfatizo, no tenemos aquí ninguna cuestión en relación al quantum o grado de prueba; tenemos una ausencia absoluta de prueba. ...”
Si la única prueba que tiene el ministerio fiscal en el pre-sente caso, en cuanto a la participación del apelante en los delitos imputados, es la declaración del cómplice Batalla, ¿qué probabilidad razonable existe de que el caso pueda ser some-tido al jurado ? Ninguna, a nuestro juicio, ya que procedería su absolución perentoria ordenada por la corte. Rechazar la regla de que a un ciudadano puede privársele de su libertad a virtud de una orden de arresto expedida por un fiscal a base de la declaración de un cómplice, sin prueba de corroboración, no constituye peligro alguno para la sociedad. Si el fiscal no tiene esa prueba corroborativa nunca podrá obtener una con-vicción al celebrarse el juicio y no debe permitírsele que prive de su libertad al ciudadano indefinidamente. Tomamos conocimiento judicial de la dilación en radicarse las acusacio-nes primero, y luego en celebrarse los juicios en nuestras cortes de distrito y especialmente en aquellos casos, como el presente, en que son varios los acusados. Ante la imposi-bilidad de prestar la fianza fijada, aquí las fianzas exigidas totalizan $280,000,(3) no debe prevalecer una regia que de-*898penda de la expectativa de que el fiscal pueda, con el trans-curso del tiempo, conseguir la prueba corroborativa necesaria para completar su caso. Aceptar la regla establecida en California (4) sería conceder al testimonio aislado de un cóm-plice un valor probatorio que la ley le niega pues dicho testimonio, por sí solo, no constituye prueba en contra del detenido o del acusado. Sería poner en manos de un acusado la facultad de involucrar, por enemistad o conveniencia, en la comisión del delito que se le imputa, a cualquier otra persona y en esa forma obtener su detención, sin que el fiscal esté obligado a demostrar que tiene en su poder cualquier otra prueba corroborativa que lo conecte con la comisión del delito y así dejar establecida la causa probable para su detención.
Creemos que los fines de la justicia se cumplen mejor garantizando la libertad del ciudadano, y en este caso del apelante, contra una encarcelación basada únicamente en la declaración, no corroborada, de un supuesto cómplice. De-cimos “supuesto” porque mientras no exista la prueba de corroboración, al apelante no se le fia conectado en forma al-guna con los delitos imputados a Batalla y Palóu.
Debe revocarse la sentencia apelada, declararse con tugar-la petición de habeas corpus y ordenarse la excarcelación del apelante.

 Dicha orden dice así:
“El Pueblo de Puerto Rico, Al Alcaide de la Cárcel de San Juan, P. R.
“Habiéndose dictado por mí en esta fecha, una orden para que Lucas E. ‘-'Castro An guita, sea detenido con el objeto de que responda a los cargos que ¡se le hacen de 8 Asesinatos en Primer Grado y 2 Atentados a la Vida, con-¡sistentos en que obrando de común acuerdo en un plan preconcebido con Miguel Palóu Márquez y con Miguel Cirilo Batalla Suere, el día 15 de diciembre de 1949, y en San Juan, P. R. en forma ilegal, voluntaria y maliciosamente, con malicia premeditada, deliberación y propósito decidido y firme de matar, de-mostrando tener un corazón pervertido y maligno al realizarse dicho plan y en ocasión que cometió con los otros dos acusados, con su cooperación, ayuda, con-sejo, favor y coacción, un incendio malicioso en Primer Grado, dió muerto ile-gal a los seres humanos Antonio Rosa Requena, Josefa Almodóvar Vázquez, Rosa *889Julia Maurent de Sandín, Adela Margarita Maurent Almodovar, Francisco Eosa Sánchez, Noemí Franceschi Eivera, Jorge Sandín López y Betty Eosa o López; e intentó matar conjuntamente con los otros dos acusados, a los seres humanos América López de Eosa y Francisco Casanova Figueroa, sin lograr darles muerte a éstos, y le significo que le he señalado fianza de $30,000 en cada caso de Asesinato, y de $20,000, para cada caso de Atentado a la Vida, cuyas fian-zas montan al total de $280,000 para poder permanecer en libertad provisional: debiendo usted recibirlo y retenerlo hasta tanto sea legalmente excarcelado
"Dado bajo mi fuma, hoy 30 de diciembre de 1949.
"I'do. — Angel Viera Martínez
Fiscal del Distrito ’ ’


 Dispone el artículo 483 del Código de Enjuiciamiento Criminal, en su inciso 7, que un preso puede ser excarcelado, mediante babeas corpus: "Cuando se ba encarcelado una persona bajo una acusación criminal sin causa razonable o probable para ello.”


 El hecho de que se imputen al apelante ocho asesinatos y dos atentados a la vida, no justifica, a nuestro juicio, que se fijen fianzas en tal forma excesivas que no cumplan con el propósito que tuvo en mente el legislador al exigir su prestación, o sea que la persona arrestada “comparecerá a contestar" la acu-sación que se le formule — artículo 378 del Código de Enjuiciamiento Criminal— o a contestarla una vez formulada, artículo 385 del mismo Código. Además, nuestra Carta Orgánica en su artículo 2, párrafo 12, dispone que “no se exi-girán fianzas desproporcionadas".


 Nueva York, Minnesota y Oklahoma lian establecido la misma regla. Véase Ex parte Eason, 282 Pac. 684 (Okla., 1929); State v. Jeffrey, 300 N. W. 7 (Minn., 1941); In re Dempsey, 65 N.Y.S. 717; People v. Munro, 268 N.Y.S. 404 (1934). Es de notarse que en todos estos casos y los de California,, la detención fué ordenada por el juez instructor hasta que el gran jurado ac-tuara en los casos. En Puerto Rico es el fiseal quien ordena el arresto y luego-acusa.